TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-02-00065-CV




           Kevin M. Salsich, Mary Salsich and Sarah Josephine Salsich, Appellants

                                                   v.

                                       Karen Salsich, Appellee




                    FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
                 NO. 69-869-A, HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                 Appellants filed an unopposed motion to dismiss their appeal advising that they have

settled their dispute with appellee and no longer desire to pursue this appeal.

                 The appeal is dismissed on motion of appellants. Tex. R. App. P. 42.1(a)(2).




                                                Jan P. Patterson, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed on Appellants= Motion

Filed: June 6, 2002

Do Not Publish